Case 15-16426        Doc 51     Filed 04/16/19     Entered 04/16/19 12:54:26          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 16426
         Tina Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/08/2015.

         2) The plan was confirmed on 07/22/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/10/2016, 03/03/2017, 05/23/2018, 09/27/2018, 01/22/2019.

         5) The case was Dismissed on 02/04/2019.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-16426            Doc 51    Filed 04/16/19    Entered 04/16/19 12:54:26                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $22,550.00
           Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $22,550.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,875.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $966.35
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,841.35

 Attorney fees paid and disclosed by debtor:                   $500.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Capital One Bank                  Unsecured         842.00        842.61           842.61           0.00        0.00
 Chase Card                        Unsecured      1,152.00            NA               NA            0.00        0.00
 Citibank/The Home Depot           Unsecured      1,580.00            NA               NA            0.00        0.00
 Credit First                      Unsecured         567.00        567.56           567.56           0.00        0.00
 Dept Stores National Bank/Macys   Unsecured         576.00        576.11           576.11           0.00        0.00
 DLJ Mortgage Capital Inc          Secured       49,027.00     48,067.43        48,067.43            0.00        0.00
 DLJ Mortgage Capital Inc          Secured        3,608.47       4,951.27         3,608.47           0.00        0.00
 Jefferson Capital Systems LLC     Unsecured      1,302.00       1,302.04         1,302.04           0.00        0.00
 Midstate Collection Solutions     Unsecured         777.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates     Unsecured           0.00          0.00             0.00           0.00        0.00
 Portfolio Recovery Associates     Unsecured         553.00        553.47           553.47           0.00        0.00
 Portfolio Recovery Associates     Unsecured         424.00        434.46           434.46           0.00        0.00
 Portfolio Recovery Associates     Unsecured         230.00        235.86           235.86           0.00        0.00
 Portfolio Recovery Associates     Unsecured         516.00        516.71           516.71           0.00        0.00
 Portfolio Recovery Associates     Unsecured         874.00        909.83           909.83           0.00        0.00
 Quantum3 Group                    Unsecured      1,019.00       1,019.78         1,019.78           0.00        0.00
 Quantum3 Group                    Unsecured         111.00         86.64            86.64           0.00        0.00
 Quantum3 Group                    Unsecured         225.00        225.16           225.16           0.00        0.00
 Quantum3 Group                    Unsecured         521.00        663.25           663.25           0.00        0.00
 Quantum3 Group LLC                Secured       19,880.00     20,158.29        19,880.00      14,624.09    3,084.56
 Quantum3 Group LLC                Unsecured            NA           0.00           278.29           0.00        0.00
 Resurgent Capital Services        Unsecured      2,618.00       2,618.37         2,618.37           0.00        0.00
 Shell Oil / Citibank              Unsecured      1,166.00            NA               NA            0.00        0.00
 Springleaf Financial Services     Unsecured     10,299.00       7,177.68         7,177.68           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-16426        Doc 51      Filed 04/16/19     Entered 04/16/19 12:54:26             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                  $48,067.43              $0.00               $0.00
       Mortgage Arrearage                                 $3,608.47              $0.00               $0.00
       Debt Secured by Vehicle                           $19,880.00         $14,624.09           $3,084.56
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $71,555.90         $14,624.09           $3,084.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,007.82               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,841.35
         Disbursements to Creditors                            $17,708.65

 TOTAL DISBURSEMENTS :                                                                     $22,550.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
